81 F.3d 147
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Gregory T. MURRAY, Plaintiff, Appellant,v.UNITED STATES of America, Defendant, Appellee.
No. 95-1986.
United States Court of Appeals, First Circuit.
March 29, 1996.

Gregory T. Murray on brief pro se.
Donald K. Stern, United States Attorney, and Julie S. Schrager, Assistant United States Attorney, on brief for appellee.
Before TORRUELLA, Chief Judge, STAHL and LYNCH, Circuit Judges.
PER CURIAM.


1
Pro se plaintiff Gregory Murray appeals a district court order that dismissed this Federal Tort Claims action for lack of jurisdiction based on plaintiff's failure to present a timely administrative claim for relief as required by 28 U.S.C. § 2401(b).   We have thoroughly reviewed the record and the parties' briefs on appeal.   We conclude that this action was properly dismissed for the reasons stated in the district court's order.1  Accordingly, the judgment of the district court is summarily affirmed.   See Local Rule 27.1.



1
 Plaintiff contends that the district court failed to recognize that the Department of Veterans Affairs (DVA) did not give him copies of the records of the hospitalization in issue until after the filing deadline had passed.   The point is irrelevant, for it is clear that plaintiff's cause of action accrued long before he requested his medical records.   Moreover, nothing in the record suggests that the DVA prevented the plaintiff from obtaining these records well before the filing deadline expired